Gantt, P. J.
This is an action of ejectment for the north half of section 13, township 35, range 31, in Yernon county, Missouri. The defendant deduced their title through two mortgages executed by plaintiff. Plaintiff below and appellant here objected to the introduction of these mortgages in evidence, because the certificate of acknowledgment failed to state the grantors were personally “known” to the notaries who took the acknowledgments in Rockbridge county, Yirginia. The form is one used and approved in that state, and is as follows:
*100“ State of Virginia, county of Rockbridge, to-wit: I, S. H. Letcher, notary/ public for the county aforesaid, do hereby certify that Samuel A. Wilson whose name is signed to the above writing personally appeared before me and acknowledged the same, and T do further certify that Virginia C., the wife of Samuel A. Wilson, whose name is also signed to the above writing personally appeared before me and having the writing aforesaid fully explained to her, and being examined by me privately and apart from her husband acknowledged and does not wish to retract.
‘‘Given under my hand this, the twenty-seventh day' of March, 1873.
“S. H. Letchek,
“Notary Public.”
As said by Judge Scott in Alexander v. Merry, 9 Mo. 510: “It is much to be desired that every officer who takes an acknowledgment of a deed would conform literally to the law. But we know that the convenience of our people requires that the taking of the acknowledgments of deeds should be intrusted to those who are ignorant of the forms of the law, who will take a proper acknowledgment and blunder in certifying it.”
This court has,so recently decided the exact point raised in this case, and held that a substantial compliance with the statute is all that is required, that it is unnecessary for us to repeat at length the reasons which constrain us to hold the acknowledgment sufficient. The court committed no error in admitting the mortgages in evidence. Hughes v. McDivitt, 102 Mo. 77. Judgment is affirmed.